Citation Nr: 1808531	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  07-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for PTSD.  

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a March 2013 decision, the Board denied this appeal as to a psychiatric disorder other than PTSD.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In an April 2014 decision, the Court vacated the Board's March 2013 decision and remanded the case to the Board for additional development consistent with the Court's decision.

The Board remanded these claims in January 2015 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of an acquired psychiatric disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence is against a finding that the Veteran has PTSD related to active duty service.

CONCLUSION OF LAW

The criteria for service connection for PTSD has not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), which requires it be diagnosed in accordance with the DSM; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. §3.304(f).  

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).

The Veteran contends that he has PTSD as the result of exposure to noncombat-related stressors during his service with the Army from 1969 to 1970.  

Specifically, he states that while serving as a duty soldier at Fort Jackson, South Carolina he suffered an accidental self-inflicted gunshot wound to the ankle and underwent a subsequent court martial.  See August 1995 Statement in Support of Claim for PTSD.

When the veteran's stressor does not qualify under the combat stressors set forth in 38 C.F.R. § 3.304(f), the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressors; therefore, 38 C.F.R. § 3.304(f) is not for application and the claimed stressor must be corroborated by credible supporting evidence.

After a review of all the evidence, the Board finds, first, that the reported stressor has been corroborated by credible supporting evidence.  The Veteran's DD 214 and military personnel records indicate that he was stationed at Fort Jackson, South Carolina.  The personnel records also contain court martial records documenting an accidental gunshot requiring hospitalization.  

However, there is conflicting medical evidence as to whether the Veteran has current PTSD related to the reported stressors.  

The Board notes that each clinician, both VA and private, who has rendered an opinion in this case has ascribed the Veteran's current psychiatric symptomatology to one of two stressors.  The first stressor is the Veteran's accidental March 1969 self-inflicted in-service gunshot wound and subsequent court martial.  The second is a 1992 post-service assault in which the Veteran, while working for the Puerto Rico Treasury Department, was robbed at gunpoint and severely beaten.

In July 1992, the Veteran was seen for a mental health assessment at Community Mental Health Center.  The Veteran reported requesting services because his nerves were affected since his assault at the Treasury Department.  The attending physician offered a diagnostic impression of PTSD.

In January 1993, Dr. R.H.M. stated the Veteran developed PTSD secondary to the Treasury Department assault.

In August 1994, the Veteran's private psychiatrist, Dr. R.C.G., opined that the Veteran's current psychiatric symptomatology is the product of the accidental in-service shooting.

In October 1996 and December 2002 opinions, Dr. R.H.M opined the Veteran developed PTSD due to his active military service.  However, the records do not reflect the reason for the change in opinion and thus this change is assigned limited probative weight.

The Veteran was afforded a VA PTSD examination in October 1996.  Following examination and review of the file, the examiner opined that the evidence fails to support a diagnosis of PTSD related to the Veteran's period of active duty or physical condition.  Rather, the examiner noted the Veteran's present condition originates from the 1992 Treasury Department incident.  The examiner concluded that the Veteran met the diagnostic criteria for a diagnosis of depressive disorder NOS.  

In January 1998, the Veteran underwent another VA PTSD examination.  After reviewing the claims file and conducting a mental status examination, the VA examiner diagnosed depressive disorder NOS.  The examiner opined that the Veteran's psychiatric condition is due to the 1992 Treasury Department incident.  A diagnosis of PTSD was not made.

Post-service treatment records do not document a diagnosis of, or treatment for, PTSD.  Since establishing care at San Juan VAMC, multiple treating and evaluating physicians, including his VA treating psychiatrist, have not diagnosed PTSD after thoroughly noting complaints of PTSD symptoms and discussing his claimed PTSD stressors.  See, e.g., August 1999 and February 2007 Psychiatric Progress Note.  

The Veteran underwent another VA PTSD examination in January 2005.  After reviewing the claims file and conducting a mental status examination, the VA examiner diagnosed major depressive disorder.  The examiner noted that, since he was unable to identify a definite stressor and no PTSD symptoms were identified, he was unable to establish a nexus between a stressor and the Veteran's mental disorder.  Moreover, the examiner opined that the Veteran's depressive disorder was due to the 1992 Treasury Department accident.

Another March 2012 San Juan VAMC treatment record states that the Veteran continues to have nightmares with military content.  The treating psychiatrist offered an Axis I diagnosis of depressive disorder with psychotic features and cognitive disorder.  Moreover, consistently throughout the Veteran's VA treatment records, the results of PTSD screenings were negative.

In November 2014, the Veteran submitted a private psychological assessment report in which Dr. C.M.R., a psychologist, opined that the Veteran's PTSD was related to his active service.  She related his PTSD to prolonged harassment during service and an accidental gunshot wound suffered during service.  

Upon VA examination in April 2016, the VA examiner opined that the Veteran did not have a diagnosis of PTSD.  The VA examiner conducted a review of the claims file and performed an interview and mental status examination of the Veteran.  The examiner concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV or DSM-5 criteria.  There was no evidence to suggest he was exhibiting any PTSD-avoidance behaviors, re-experiencing, or his PTSD symptoms caused increased anxiety or emotional arousal.

The April 2016 examiner also responded to the Dr. C.M.R. report.  The examiner stated that the report does not explain the 22 years in which the Veteran lived a successful marital and occupational life before the 1992 incident.  Moreover, the examiner noted Dr. C.M.R. did not explain why the Veteran did not seek any psychiatric help in the 22 years between service and the 1992 incident.  The examiner found the report to be based on signs and symptoms no one stated, verified, observed, or treated before 1992.  The examiner opined that the in-service gunshot was acute, transient, and resulted in no residual disability.  

With respect to the PTSD, the Board finds that service connection is not warranted because, even assuming a current diagnosis, there is no medical nexus between the condition and the in-service stressor.

In the 22 years between the Veteran's discharge from military service in 1970 and the 1992 assault, no psychiatric diagnosis or treatment is indicated.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The earliest relevant post-service treatment records documenting the Veteran's complaints of mental health problems are from 1992.  

Importantly, at that time, the Veteran sought help through the Community Mental Health Center because of nerves from the Treasury assault.  

A July 1992 treatment note reflects a diagnosis of PTSD related to the assault at work.

Also relevant are the VA treatment records, which document the Veteran's complaints and treatment for psychiatric problems, including military related nightmares.  However, PTSD screens returned negative and assessments from the treating psychiatrist noted the Veteran did not have a PTSD diagnosis.

This question of whether the Veteran has PTSD and, if he does, what stressor caused it, is complex.  The Board finds the VA examiners' opinions to be the most probative evidence of record regarding the relationship between the Veteran's PTSD and service.  They discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Furthermore, the Board gives little weight to the medical report of Dr. C.M.R.  The April 2016 VA examiner refuted this report, concluding the rationale was based on signs and symptoms no one stated, verified, observed, or treated before 1992.  Contrastingly, the April 2016 VA examiner's opinion was formed after interviewing and examining him personally, reviewing the evidence, and is supported by well-reasoned rationale, the Board accords it a lot of probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295.

To the extent that the Veteran claims to have PTSD related to service, the Board notes that while laypersons are competent to provide opinions on some medical issues, on the specific question of a DSM-V diagnosis of a psychiatric disorder, that question falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In any event, in this case, the Veteran's own actions appear to suggest a problem associated with the post-service event, not service.  Simply stated, the best evidence in this case, but by no means all the evidence in this case, strongly suggests two points, either one of which would provide a basis to deny this claim:  (1) the Veteran does not have PTSD; and (2) even if the Board were to finding he does have PTSD, he does not have PTSD related to service, but a post-service event.  In this regard, the Board finds that both the medical evidence, overall, and, importantly, the facts of this case, provide evidence of high probative value against this claim that the Board cannot, unfortunately, ignore. 

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, entitlement to service connection for PTSD is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.

In April 2016, VA provided the Veteran a medical examination to evaluate his psychiatric conditions.  As to PTSD, the examination was adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Neither the Veteran nor his representative, as to the claim decided, has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

ORDER

Service connection for PTSD is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

The Veteran's claim for entitlement to service connection for a psychiatric disability, to include depression, was previously remanded in January 2015 to schedule a VA mental health examination and obtain a medical opinion as to whether the cause or etiology of the Veteran's psychiatric disability is attributable to any disease or incident incurred during service.

In April 2016, the Veteran underwent a VA mental disorders examination.  The examiner found that it was less likely than not that the Veteran's depression was incurred in or caused during service because there is no evidence of psychiatric treatment during the military service.  Furthermore, there is no evidence of psychiatric complaints, findings, or treatment within one year after discharge from the military service.  

However, this opinion is inadequate.  In the prior Remand, the Board explicitly stated that the Court found prior examinations inadequate because there were complaints of psychiatric issues during service.  

The Board is obligated by law to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In this case, the VA examiner did not follow the explicit instructions of the January 2015 Remand, and the Board finds that this opinion is inadequate for adjudication purposes.  Thus, the claim must again be remanded in order to obtain an addendum VA opinion that adequately addresses the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, including a copy of this Remand, to the VA examiner who conducted the April 2016 examination for an addendum opinion.  If the April examiner is unavailable, the claims file should be forwarded to another qualified examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire file must be reviewed by the examiner.  After reviewing the record, the examiner is asked to provide responses to the following:

a) The examiner must diagnose all psychiatric disorders currently shown, to include depression.

b) For any currently diagnosed psychiatric disability, please determine whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability had its onset in service or is otherwise related to service.

The examiner must address all relevant evidence, specifically to include the February 1969 service medical record noting he was "very unhappy," "won't eat," and "in a daze," and that he reported "frequent trouble sleeping" and "depression or excessive worry" at his separation examination.

The examination report must include a complete rationale for all opinions expressed.

2.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


